Citation Nr: 0944837	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-18 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of chest 
wound.

3.  Entitlement to service connection for residuals of high 
fever.

4.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from March 1961 to May 
1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction is now in the Phoenix, 
Arizona, RO.

The record reflects that the appellant was scheduled for a 
hearing before a Veterans Law Judge (VLJ) in August 2005.  He 
failed to report for that hearing without any report of good 
cause.

In January 2006, the Board remanded this case for further 
evidentiary development and readjudication in accordance with 
38 C.F.R. § 3.304(f).


FINDINGS OF FACT

1.  There is no verified stressor to support the diagnosis of 
PTSD.

2.  Service treatment records, including report of separation 
examination dated April 1965, are silent for a chest wound; 
residuals of a chest wound attributable to service are not 
shown.

3.  Service treatment records are silent for a high fever; 
residuals of high fever attributable to service are not 
shown.

4.  Service treatment records, including report of separation 
examination dated April 1965, are silent for a head injury; 
residuals of head injury attributable to service are not 
shown.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  Residuals of chest wound were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  Residuals of high fever were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Residuals of head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

Historically, the Board observes that VA received a claim for 
service connection for PTSD prior to enactment of the VCAA 
and that the RO sent the appellant letters dated September 
1998 and April 2000 addressing well-grounded claim.  The 
claims herein were initially denied in a February 2001 rating 
decision.  In July 2004, after the initial adverse 
adjudication, VA sent the appellant a VCAA letter addressing 
generally the requirements for service connection, including 
that service connection for PTSD requires a verified stressor 
and diagnosis for PTSD.  Thereafter, in October 2004, the 
claims were readjudicated and VA sent the appellant a 
Supplemental Statement of the Case (SSOC) dated the same.  In 
January 2006, the Board remanded the case for further 
evidentiary development and readjudication of the PTSD issue 
under 38 C.F.R. § 3.303(f).  In March 2006, VA sent the 
appellant a letter notifying him of the disability rating and 
effective date elements of his claims.  In September 2009, 
the RO readjudicated the claims and issued the appellant an 
SSOC dated the same notifying him of the actions taken and 
evidence obtained or received.

The Board finds that the VCAA letter sent to the appellant in 
July 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

Although this notice, along with notice of the disability 
rating and effective date elements provided in March 2006, 
was after the initial rating decision, the Board finds that 
this is harmless error.  The U.S. Court of Appeals for the 
Federal Circuit previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the 
burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Board 
finds that VA's error is harmless and without prejudice to 
the appellant.  This is because, notwithstanding the error, 
his claims were readjudicated in October 2004 and September 
2009.  VA issued a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  As such, the appellant was afforded 
due process of law.  The appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that the appellant 
has been represented throughout his appeal by an accredited 
veterans service organization.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  Service personnel records have been obtained and 
associated with the claims folder.  VA requested information 
to support the alleged PTSD stressors by contacting the 
following entities:  U.S. Marine Corps, Marine Corps History 
Division in Quantico, Virginia; Marine Corps Archives and 
Special Collections, Graves Research Center Archives in 
Quantico, Virginia; and National Archives Modern Military 
Records (NARA) in College Park, Maryland.  Responses were 
obtained and associated with the claims folder.  VA afforded 
the appellant an opportunity to appear for a hearing.  
However, he failed to show at his scheduled hearing date in 
August 2005 without good cause.

Additionally, VA afforded the appellant psychiatric 
examinations in January and September 2000, and VA requested 
opinions clarifying the psychiatric examination reports 
thereafter.  These examinations are adequate to the extent 
that they are predicated on the appellant's self-reported 
history and trauma experiences.  The adequacy of the 
examinations has not been challenged by either the appellant 
or his representative.

The Board notes that a VA examination has not been conducted 
to ascertain whether the appellant has residual of chest 
wound, high fever, or head injury attributable to service.  
The Board finds that a VA examination is not necessary here 
as there is no indication in the record of any injury in 
service or current medical diagnoses for residuals a chest 
wound, high fever, or head injury to warrant any medical 
inquiry.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004) (The 
Court held that an examination must be conducted where the 
record before the Secretary (1) contains competent evidence 
that the veteran has persistent or recurrent symptoms of 
disease and (2) indicates that those symptoms may be 
associated with his active military service).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

38 C.F.R. § 3.304(f)(3) addresses claims for PTSD based on 
in-service personal assault.  Here, the appellant does not 
assert having PTSD due to personal assault and, therefore, 
the provisions pertaining to PTSD due to personal assault are 
not for application in this case. 

PTSD

The appellant seeks service connection for PTSD.  He reported 
to medical examiners in January and September 2000 that he 
was a combat veteran.  He reported stressors to VA in August 
1998 as follows:

1) Participating in Operation Greenlight in 
August 1961 at Camp Pendelton; he noted that 
he experienced live fire and the Marines were 
on full alert, prepared for deployment to 
Lebanon where there was a crisis.

2) Participating in Operation Silversword in 
Mauii, Hawaii; he noted training exercises 
and jungle warfare.

3) Participating in a forced march some 20 
miles in Okinawa to Camp Schwab to be part of 
an advance party to Thailand "to quell 
uprising."  He noted that the operation was 
cancelled before departing.

4) Travelling at sea on a Navy ship during a 
Typhoon and tidal wave; he noted that his 
ship landed at Hong Kong and he saw horrible 
things, such as, cleaning up of the dead, a 
destroyed fishing village, and dead floating 
animals and people.

5) Participating in training and covert 
operations in the Philippines, and 
participating in Operation Tulungan on the 
Island of Mindoro; he noted that he continued 
to train in jungle warfare after Operation 
Tulungan somewhere in the Philippines and was 
hit by shrapnel.  He stated that he was taken 
to a Navy troop ship for treatment of a chest 
wound and high fever, and later medivaced to 
a hospital in Manila.

6) Accompanying his company executive 
officer, Lt. DeBellis, to Vietnam for a 30 
day advisory stint; he noted that events 
thereafter are "clouded" due to boarding 
another ship, having been out cold, due to 
some combat trauma.

7) Full alert status for 3rd Marine Division 
because of Cuban missile crisis and expected 
nuclear confrontation.

8) Participating in 4-weeks of cold weather 
training on Mount Fuji in Japan.

9) Participating in Operation Lone Eagle in 
about September 1962 in the Philippines, 
which was the first helicopter assault 
operation.

10) Participating in a covert operation he 
cannot recall.

As an initial matter, the Board has considered whether the 
appellant is a combat veteran, however, the Board finds that 
the appellant is not a combat veteran as there is no credible 
evidence that the appellant engaged the enemy.  Review of 
service medical and personnel records reflect no indication 
that the appellant "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  See VAOPGCRPEC 12-99.

Service personnel records show entries for all of the 
appellant's duty stations and assignments.  These records 
reflect that he was in the Philippines and Okinawa.  However, 
there are no entries showing service in the Republic of 
Vietnam at any time during the appellant's period of active 
duty from March 1961 to May 1965, or that he participated in 
any combat operations.  Form DD 214 shows that the appellant 
received an award for "Rifle M-14 Marksman."  No other 
decoration, medal, badge, citation, or campaign ribbon is 
shown.  Service personnel records include a record of combat 
history page; however, this page has no entries except for 
the appellant's name.  Also, service personnel records 
include embarkment/disembarkment slips; these slips show no 
Vietnam embarkment or disembarkment.  Therefore, the Board 
finds that the service records do not corroborate the 
appellant's report of combat as well as his duty assignment 
and stations.

The appellant reported during medical examination in January 
and September 2000 that he was sent to Vietnam to train the 
US Army to fight the Vietcong, and that he had participated 
in combat in both Vietnam and the Philippines.  He further 
reports to VA in correspondence that he sustained a shrapnel 
wound to the chest during combat in the Philippines.  
However, service medical records are silent for any shrapnel 
or chest wound injury, including report of separation 
examination dated April 1965.

The appellant's service records further show that he had 
behavior problems resulting in charges for military offenses 
both prior to, during, and after his overseas tour.  Due to 
these problems, the military had considered his early 
separation.  Service records are silent for any advisory type 
assignment, deployment to Vietnam (combat or otherwise), and 
participation in any combat military operations.  Also, the 
appellant's duty assignments and educational training are 
shown as a rifleman, messman and drum and bugle corps.  In 
view of the above, the Board finds that the appellant's 
reported history of combat service is not corroborated, or 
verified, and that his statements are not credible.

Although medical personnel that have examined the appellant 
note a combat history and have diagnosed PTSD due to Vietnam 
experiences and combat, this does not transform the history 
into fact.  A determination whether the appellant 
participated in combat is a question of fact for the 
adjudicator based on the applicable law rather than a 
question susceptible to medical resolution.

The Board has considered all evidence of record to include 
the appellant's own statements and concludes that there is no 
credible evidence of combat.  Therefore, based on the 
evidence currently of record, the Board finds that 
application of 38 U.S.C.A. § 1154(b) is not warranted.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
After careful consideration of the evidence in this case, the 
Board concludes that service connection for PTSD is not 
warranted.  In this case, there is no credible supporting 
evidence that any of the claimed stressor occurred.  In a 
letter dated June 2008, the Marine Corps Education Command 
indicated that they had no information to assist with the 
verification of the appellant's alleged stressors, and 
suggested VA contact NARA.  In a letter dated October 2008, 
NARA indicated that they had essentially no Marine Corps unit 
command chronologies for the period at issue here.  It was 
noted that the earliest chronology for the 7th Marine was 
dated August 1965.

Psychology examinations of record have relied on the 
appellant's uncorroborated history of combat experiences; 
these examination reports show no report of the non-combat-
type stressors related to VA in connection with his 
application for VA compensation.

A VA treatment note dated September 1998 reflects that the 
appellant presented and requested treatment for PTSD.  The 
appellant reported "difficulty dealing with Vietnam."  A 
psychology report dated November 1998 reflects that the 
appellant regularly attended a VA Combat Stress Group and 
that he had PTSD due to combat experiences.  No specific 
experiences were described or mentioned.

On psychiatric examination dated January 2000, the appellant 
reported his stressor:  "They sent us in Vietnam to train 
the Army in Vietnam against the Vietcong, the communist 
party."  He stated vaguely that they had a lot of problems 
and that he had trained in the Philippines.  He complained of 
having memories of combat experiences in Vietnam and seeing 
multiple deaths.  The appellant was diagnosed with PTSD and 
axis IV psychological stressors were reported as "Vietnam 
war experiences."

On psychiatric examination in September 2000, the appellant 
reported that he engaged the enemy in combat on the island of 
Mindoro in the Philippines.  He again reported memories of 
Vietnam and multiple deaths.  The appellant argued to the 
examiner at this examination that he was a combat veteran.  
He denied any non-combat stressors.  The diagnosis was PTSD.  
The axis IV psychological stressors were cited as Vietnam war 
experiences, combat.

The Board notes that both the January and September 2000 
psychiatric examinations were conducted by the same examiner.  
At the September 2000 examination, the examiner acknowledged 
that service records did not show combat but indicated that 
his medical records (post service) included a detailed 
history of combat exposure in support of the claim.

In February 2008, an addendum to the psychiatric examination 
report was prepared.  This addendum notes the appellant's 
history of combat experiences, including his participation in 
Operation Tulungan, and that there is not military record to 
verify that the appellant participated in the events and 
activities he has indicated.  In the end, the psychologist 
stated that she could not conclude that the appellant's 
psychological distress, and specifically his PTSD, stem 
directly from military service time.  The same psychologist 
noted in an August 2009 addendum that although the Marine 
Corps lacked documentation that the appellant participated in 
Operation Tulungan, the appellant had documentation of 
participating in combat in Vietnam and his PTSD was likely 
caused by his experiences in Vietnam.

Having reviewed the medical evidence, the Board finds that 
the various psychiatric examinations of record have no 
probative value on the matter of verification of the alleged 
stressors, and merely reflect diagnoses predicated on the 
appellant's self-reported combat-veteran history.  To the 
extent possible, VA has attempted to verify the alleged 
stressors reported by the appellant without success through 
the Marine Corps and NARA.  Furthermore, without regard to 
combat, the Board observes that no evidence has been 
submitted or obtained verifying any of the events or 
activities reported by the appellant.  The appellant's 
statement of stressors does not constitute credible 
supporting evidence in this matter as discussed above.

In summary, the Board finds that a verified stressor is not 
shown.  There is no credible supporting evidence of the 
events or stressors.  Although the appellant reports 
participation numerous operations and seeing horrifying 
sights, the appellant has not provided sufficiently detailed 
information about any specific incident capable of 
verification.  His specific reports of assignment to Vietnam 
and participation in Operation Tulungan are not borne out by 
his service records.  A noncombat veteran's testimony alone 
does not qualify as credible supporting evidence of 
occurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).  Moreover, training exercises such as Operation 
Tulungan and the various operations in which the appellant 
claims participation are not engagements with the enemy as 
claimed by him and, therefore, are not combat.  Absent 
independent credible supporting evidence of any combat or any 
of the claimed noncombat stressor incidents, and having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Lastly, the Board has further considered whether service 
connection for an acquired psychiatric disability is 
warranted.  However, absent any diagnosis for a psychiatric 
disorder, other than PTSD, the Board finds that service 
connection is not warranted for an acquired psychiatric 
disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that a claim for service connection for PTSD 
encompasses a claim for service connection for a psychiatric 
disability no matter how it is diagnosed).

Residuals of Chest Wound, High Fever, and Head Injury

The appellant seeks service connection for residuals of chest 
wound, high fever, and head injury.  However, service 
treatment records show no injury to the chest, high fever, or 
head injury.  Also, the post service medical records show no 
residuals of a chest wound, high fever, or head injury.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Absent evidence that any of the claimed disabilities 
currently exists, service connection is not warranted.

Accordingly, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for residuals of chest wound, residuals of 
high fever, and residuals of head injury.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.

Service connection for residuals of chest wound is denied.

Service connection for residuals of high fever is denied.

Service connection for residuals of head injury is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


